Order entered February 12, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01551-CV

     MICHAEL DREW, GOVERNMENT ENERGY MANAGEMENT, LLC, ET AL.,
                            Appellants

                                               V.

                ELUMENUS LIGHTING CORPORATION, INC., Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-02318-2013

                                           ORDER
       The underlying suit in this interlocutory appeal was brought by appellee against multiple

defendants. Of the multiple defendants, five are parties to the appeal. By order entered January

17, 2014, we granted appellants’ motion to stay all trial court proceedings, including discovery.

On January 31, 2014, appellee filed a motion to clarify the order, inquiring whether it could

conduct “limited discovery” against, and “seek relief from the trial court” in connection with

actions taken by, certain defendants who are not parties to the appeal. Appellants oppose

appellee’s motion, asserting any trial proceedings “could potentially impact” them and would

require their counsel’s presence.
       Our January order stays “all further proceeding in the trial court, including discovery,

pending resolution of the appeal or further order of this Court.” (emphasis added) Accordingly,

to the extent appellee seeks to conduct any discovery and seek relief from the trial court against

defendants not parties to the appeal, we DENY appellee’s motion.




                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE